COVINGTON, Judge,
concurring in part and dissenting in part.
I concur with the majority that respondent is subject to discipline under Rule 5.20 and is subject at this time to final discipline. I dissent from the majority’s finding that the appropriate sanction is a public reprimand. Rule 5.20(a) presumes suspension from the practice of law after a lawyer has been found guilty of any felony of this state. This is not to say that this Court cannot and should not exercise its discretion in ordering final discipline pursuant to Rule 5.20(c), but the burden is clearly on the respondent to show why he should not be suspended or disbarred. I do not believe that the respondent has met his burden.
*910It is long and well established that the purpose of discipline is not to punish the lawyer but to protect the public and to preserve the integrity of the legal profession. In re Frank, 885 S.W.2d 328, 333 (Mo. banc 1994). To preserve the integrity of the legal profession means, in part, to make decisions that allow the public a sense of confidence in the administration of justice, including a sense of confidence in those who are officers of the court. Members of the profession have an obligation to set an example of strict adherence to lawful conduct, as well as to acknowledge that conduct in a criminal incident is, in fact, criminal. As the majority acknowledges, respondent was not only convicted of assault in the second degree after having intentionally fired at least two shots into another person’s stomach, but he also exercised extraordinarily poor judgment. After determining his tenant was in no immediate danger, he attempted to dissuade VanVolkenburgh and his two companions from leaving the area, as they were apparently willing to do, and engaged in conduct that under the circumstances might incite or invite reckless conduct by the three men. Furthermore, respondent continues to urge that his conduct was justifiable as self-defense.
There is authority for suspension. In In re Frick, 694 S.W.2d 473 (Mo. banc 1985), this Court disbarred a lawyer convicted of unlawful use of a weapon. In that case, no one was injured with the weapon. Recently this Court has cited with approval the standards promulgated by the American Bar Association’s Center for Professional Responsibility. Under Standard 5.12, suspension is generally appropriate when a lawyer knowingly engages in criminal conduct that seriously adversely reflects on the lawyer’s fitness to practice law.
If this Court is to exercise its discretion to consider leniency, my view is that the leniency should be considered after suspension, not before. While this Court’s Rule 5.26, now Rule 5.28, prohibits application for reinstatement before five years after the date of successful completion of any sentence or period of probation for a felony, it would seem that the same mitigating factors that the majority has taken into account in its analysis could be applied, on this occasion, to consider a waiver of the provisions of Rule 5.26. I would suspend respondent from the practice of law, giving respondent leave to reapply for admission in six months.